The opinion of the court was delivered' by
Hutchison, J.:
This is an appeal by the plaintiff from an order of the trial court granting an extension of the eighteen-months period *395of redemption under the provisions of the second moratorium law of 1935 (ch. 22,6).
It involves only one feature in addition to those considered and discussed in the case of the Kansas City Life Ins. Co. v. Anthony, decided December 7, 1935, and reported in 142 Kan. 670, 52 P. 2d 1208, and that is the fact- that after the eighteen-months period of redemption had expired the defendant mortgagor filed in the district court of the United States, first division, his application for composition or extension under section 75 of the bankruptcy act, and on that account the plaintiff claimed the state district court was without jurisdiction while that application was pending in the federal court. The appellant, however, in its reply brief, filed since recent rulings on such matters, limits its grounds for error to the invalidity of the moratorium act (Laws 1935, ch. 226). So the matters now and here involved are the same as those in the Anthony case, and will not require further discussion.
The judgment is reversed.
Harvey, J., dissenting.